Title: To John Adams from Benjamin Stoddert, 25 August 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department August 25. 1798

Not having the Honor to hear from you on the Subject of my Letter of the 30th Ultimo, I have presumed that you did not disapprove of the Arrangement therein proposed of our Vessels, and having good Information that about 80 American Vessels with Cargoes to the amount of two Millions of Dollars were blocked up at the Havana by a few French Privateers, and had little chance of escaping without aid from their Government, I have ventured to order Captn. Truxtun in the Frigate Constellation, and Captn Phillips in the Ship Baltimore to proceed immediately to the Havana to convoy them to our Shores.—I hope Sir, this measure will meet your approbation.—
Your information which cannot be doubted, the French have from 60 to 80 Privateers out of the little Island of Guadaloupe. That Island is plentifully supplied with Provisions by means of the Captures they make—It seems in vain to guard our Merchants & Vessels on our own Coasts, if we suffer them to be taken about the Islands, and tho’ our means may not entirely prevent this, it seems certainly in our Power to lessen the Evil, and to inflict some degree of Punishment in our turn.—I know not how the British employ the immense force they have in the Islands—certainly not to afford much Protection to our Trade, nor to annoy much the Cruisers from any Island but that of St. domingo, where they have Views of Conquest.—They some times indeed convoy a few of our Vessels; I hope not merely that it may be talked about; Yet I suspect we have ourselves alone to depend upon for the effectual Protection of our Commerce.—The French Privateers are but badly prepared for action. they are seldom well armed, and they afford no shelter to their Men—They cannot meet except to board vessels of equal force in Guns, fitted as ours are, and I cannot understand that they have any Vessels equal to our 20 Gun Ships.—
The Montezuma of 20 Guns, Captn Murray, will be soon ready for Sea—She is a very fast Sailor and the Captain I beleive is a man of Bravery  & Conduct.—The Schooner Retaliation is a fast sailing Vessel, mounting 12, 4 Pounders, and the Eagle Cutter of 14 6 Pounders is thought to be a very fine Vessel—I have directed the Captains to prepare the Vessels well against being boarded. and notwithstanding Barry and Decatur will not have returned from the West Indies, nor Truxtun and Phillips from the Havana, so soon as these Vessels may proceed, I beg leave to propose that as soon as they are ready, if no Change of Circumstances should forbid the Enterprize, they should proceed under the Command of Murray to the Island of Guadaloupe and with discretion to the Captain to cruize about that Island for one two three or four weeks according to Circumstances.—There may be danger of one or more of the Vessels being taken, but the chance I think greatly in favor of their taking a number of the French Privateers and retaking many of the American Vessels.—At any rate a Spirit of Enterprize and Emulation should be excited in our Seamen.—
I have the honor / to be with the highest respect / & esteem, Sir yr. most / Obedt. Servt.

Ben Stoddert